J-A02021-15


                               2015 Pa. Super. 152

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

ALWASI YONG

                        Appellant                   No. 1972 EDA 2013


            Appeal from the Judgment of Sentence June 12, 2013
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0002313-2012


BEFORE: PANELLA, J., LAZARUS, J., and WECHT, J.

CONCURRING STATEMENT BY LAZARUS, J.:                  FILED JULY 16, 2015

      I respectfully concur.   In my opinion, we need not expound on the

collective knowledge doctrine in the instant case where no other officer,

involved in the narcotics’ surveillance at 3202 Fairhill Street, had requested

or authorized that Officer Gibson arrest Yong.     See Commonwealth v.

Kenney, 297 A.2d 794 (Pa. 1972) (warrantless arrest upheld where

arresting officer relies upon instruction to arrest from another officer who

possessed required knowledge supporting probable cause). Accordingly, this

case is resolved by determining whether Officer Gibson had probable cause

to arrest Yong, or, simply, “whether the facts and circumstances within the

knowledge of [Officer Gibson] at the time of the arrest, and of which he has

reasonably trustworthy information, are sufficient to warrant a man of

reasonable caution in the belief that [Yong] has committed or is committing

a crime.”   Commonwealth v. Williams, 2 A.3d 611, 616 (Pa. Super.

2010).
J-A02021-15



     As the majority correctly recognizes, “there is nothing in the    . . .

record to suggest that . . . Officer Gibson received information, which,

coupled with facts that he personally observed, provided probable cause to

arrest Yong.” Majority Opinion, at 12. Accordingly, the trial court erred in

denying Yong’s pretrial motion to suppress physical evidence uncovered as a

result of his unlawful arrest and subsequent search of his person.




                                    -2-